                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 AUSTIN TROUT,

         Plaintiff,

                  v.                                      CIVIL NO. 17-1953 (PAD)

 ORGANIZACIÓN MUNDIAL DE
 BOXEO, INC.

         Defendant.



                                   OPINION AND ORDER

Delgado-Hernández, District Judge.

        Plaintiff initiated this action against defendant Organización Mundial de Boxeo, Inc.

(translated to the English language as “World Boxing Organization, Inc.”)(“WBO”), asserting

violations of the Muhammad Ali Boxing Reform Act, 15 U.S.C. §§ 6301 et seq., and breach-of-

contract, fraud, and negligence claims under Puerto Rico law (Docket No. 28). Before the court

is the WBO’s “Motion to Compel WBO Grievance/Arbitration Required Under Section 35(e) of

the WBO Rules Regulating Championship Contests,” filed as part of the answer to the complaint

and amended complaint (Docket Nos. 27 and 38). Plaintiff opposed, defendant replied, and

plaintiff sur-replied (Docket Nos. 40, 44, and 51). For the reasons explained below, the motion is

GRANTED and the case DISMISSED WITHOUT PREJUDICE. Plaintiff’s claims must be sent

to arbitration.

                                    I.     BACKGROUND

        Plaintiff, a citizen of New Mexico, is a professional boxer with a career of memorable

fights against notable boxers such as Miguel Cotto and Saúl “Canelo” Álvarez. When he is not in
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 2

the ring, he oftentimes works as a television commentator (Docket No. 28, pp. 2-4). The WBO,

organized under the laws of and with principal place of business in Puerto Rico, is a major boxing

sanctioning organization governed under its own constitution, by-laws, and regulations. Id. at pp.

2-6. It establishes operating regulations for the activities of its members, including the rules-of-

conduct for member matches as well as the weight-class ranking system used in the organization

(the “Regulations”).         Id. at pp. 5-6.   Its members agree to be bound in contract by those

Regulations. Id. at pp. 4-7, 20-22, 24.

         Plaintiff was a member in good standing of the WBO. Id. at p. 6. He alleges that in July

and August of 2015, the WBO breached its Regulations when it abruptly and inexplicably dropped

him from the WBO’s top four junior-middleweight rankings, effectively cutting off his eligibility

to fight for the vacant junior middleweight title. Id. at pp. 7-16. Believing that in doing so, the

WBO violated the Muhammad Ali Boxing Reform Act, breached the contract between the parties,

and incurred in fraudulent and negligent acts (id. at pp. 16-25), on November 16, 2015, he initiated

this action in the Third Judicial District of the County of Doña Ana in the State of New Mexico.

See, Docket Nos. 1, ¶ 1; 1-2.

         On February 9, 2016, the WBO removed the case to the U.S. District Court for the District

of New Mexico (Docket Nos. 1; 1-2), following up three days later with a motion to dismiss for

improper venue under Rule 12(b)(3) of the Federal Rules of Civil Procedure (Docket No. 4; 4-1,

p. 21). On August 3, 2016, the U.S. District Court in New Mexico denied the motion to dismiss,

instructing the parties to submit legal briefs as to whether the case should be transferred to this

District pursuant to 28 U.S.C. § 1404(a) (Docket No. 9). On August 23, 2016, the WBO filed a

“Motion for Transfer of Venue to the District of Puerto Rico” (Docket No. 11), which plaintiff

opposed (Docket No. 12). On July 5, 2017, the District of New Mexico granted the WBO’s
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 3

motion, and on July 24, 2017, transferred the case to this court (Docket Nos. 15 and 16). On

August 28, 2017, the WBO filed an answer to the complaint, wherein it included a motion to

dismiss and to compel arbitration in line with the arbitration clause contained in Section 35(e) of

the Regulations (Docket No. 27). On August 29, 2017, plaintiff filed an amended complaint, which

the WBO answered on October 31, 2017, reiterating its request to compel arbitration (Docket No.

38).1

                                                  II.       DISCUSSION

         A.       Arbitration

         The WBO claims the case should be dismissed because the disputes are subject to

arbitration under Section 35(e) of the Regulations (Docket No. 38, pp. 20-21).2 The Federal

Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, was enacted “to overcome a history of judicial hostility



1
  The WBO requests dismissal and an order compelling arbitration (Docket No. 38, pp. 20-22). Nevertheless, it fails
to specify the grounds on which dismissal is sought. Rule 12(b)(1) of the Federal Rules of Civil Procedure states that
a party may seek dismissal of an action for lack of subject matter jurisdiction. This Rule is a “large umbrella,
overspreading a variety of different types of challenges to subject-matter jurisdiction,” including the existence of a
valid arbitration agreement covering the dispute. See, Bercovitch v. Baldwin Sch., Inc., 133 F.3d 141, 156 n. 21 (1st
Cir. 1998)(“a court may dismiss, rather than stay, a case when all of the issues before the court are arbitrable”). Thus,
considering that cases are properly dismissed for lack of subject matter jurisdiction when the court lacks the power to
adjudicate them due to a valid arbitration agreement, Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,
1187 (2nd Cir. 1996); Prestige Capital Corp. v. Pipeliners of Puerto Rico, Inc., 849 F. Supp. 2d 240 (D.P.R. 2012),
the court will rule on the WBO’s request for dismissal under the lens of Rule 12(b)(1), considering relevant extrinsic
materials, Dynamic Image Technologies, Inc. v. U.S., 221 F.3d 34, 37 (1st Cir. 2000)(use of extrinsic materials in
connection with Rule 12(b)(1)), “taking the well-pleaded facts as true and drawing all reasonable inferences in favor
of the pleader.” Valentín v. Hosp. Bella Vista, 254 F.3d 358, 365 (1st Cir. 2001).
2
  Section 35(e) states: “All WBO participants acknowledge and agree that the mandatory resort to the WBO Appeals
Regulation is the sole and exclusive remedy for any claim, appeal or contest that arises from any right or status that is
or could be subject to these Regulations or which results or could result from or relate to the interpretation or
application of these Regulations. These WBO Appeals and Grievance Committee determinations are arbitrations
within the contemplation of the Arbitration Law of Puerto Rico, 32 LPRA Section 3201 et. seq., the U.S. Arbitration
Act, Title 9 of the United States Code, the Inter-American Convention on International Commercial Arbitration of
July 30, 1975, and the Convention on the Recognition and Enforcement of Foreign Arbitration Awards of June 10,
1958. All WBO participants stipulate and agree that the nature of the sport requires a prompt, final and uniform
resolution of all disputes concerning application of these Regulations by a tribunal experienced with the application
of these Regulations and with special knowledge and experience in world championship professional boxing.” See,
Docket No. 40-1, ¶ 35(e).
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 4

to arbitration agreements.” Campbell v. Gen. Dynamics Gov’t Sys. Corp., 407 F. 3d 546, 551 (1st

Cir. 2005). It reflects “the fundamental principle that an agreement to arbitrate is a matter of

contract,” Escobar-Noble v. Luxury Hotels Int’l of P.R., Inc., 680 F.3d 118, 121 (1st Cir. 2012),

placing arbitration agreements on an equal footing as other contracts by stating that “an agreement

in writing to submit to arbitration an existing controversy “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

Id. (citing 9 U.S.C § 2). Correspondingly, arbitration should not be compelled unless the parties

entered into a validly formed and legally enforceable arbitration agreement covering the

underlying claims. Id. Arbitrability turns on whether: (1) a valid arbitration clause exists; (2) the

movant is entitled to invoke the clause; (3) the non-moving party is bound by it; and (4) the clause

covers the claims asserted.             See, FPE Foundation v. Cohen, 801 F.3d 25, 29 (1st Cir.

2015)(articulating test)(citing Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640

F.3d 471, 474 (1st Cir. 2011).

         First, as to factors (1) and (3), there is an arbitration clause, and plaintiff has affirmatively

alleged that he, as a member in good standing of the WBO, is bound by the Regulations (Docket

No. 28, pp. 4-7, 20-22, 24). Because neither party contests the validity of or being bound by the

clause, these factors are met. See, Crespo v. Matco Tools Corp., 274 F. Supp. 3d 15, 20-21 (D.P.R.

2017)(applying formulation)(citing in part Dialysis Access Ctr., LLC v. RMS Lifeline, Inc., 638

F.3d 367, 383 (1st Cir. 2011))(so holding).3


3
  Plaintiff includes a conclusory header in its response stating that the arbitration clause “is invalid with regards to
[p]laintiff and, therefore, is not binding . . . .” (Docket No. 40, p. 23). However, there is no discussion of the facts to
support that proposition, but rather general citations to case law on choice-of-law and forum-selection clauses (id. at
pp. 23-24), which have no bearing on the arbitration clause. Thus, plaintiff’s contention (if any) that the arbitration
clause is invalid and/or not binding is disregarded as unsupported. See, Rocafort v. IBM Corp., 334 F.3d 115, 121-
122 (1st Cir. 2003)(holding that passing reference to legal phrases and case citation without developed argument is
not sufficient to defeat waiver).
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 5

         Second, as to factor (2), nothing in the arbitration clause’s terms restricts the parties’ right

to invoke arbitration. In effect, the clause states that “[a]ll WBO participants acknowledge and

agree that the mandatory resort to the WBO Appeals Regulation is the sole and exclusive remedy

for any claim, appeal or contest that arises from any right or status that is or could be subject to

these Regulations or which results or could result from or relate to the interpretation or application

of these Regulations.          These WBO Appeals and Grievance Committee determinations are

Arbitrations . . . .” Docket No. 40-1, ¶ 35(e)(emphasis added). Accordingly, factor (2) favors

arbitration.

         Third, as to factor (4), courts look at the factual allegations in the complaint to determine

whether the claims are within the scope of the arbitration clause. See, Crespo, 274 F. Supp. 3d at

21 (examining factual allegations). They have consistently recognized that, given the preference

for arbitration embodied in the FAA, arbitration clauses “should be interpreted broadly.” Soto-

Álvarez v. Am. Inv. & Mgmt. Co., 561 F. Supp. 2d 228, 231 (D.P.R. 2008)(citing in part

Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62 (1995). An order to arbitrate

should not be denied unless it may be said with positive assurance that the arbitration clause “is

not susceptible of an interpretation that covers the asserted dispute.” United Steelworkers of Am.

v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582-83 (1960). In the absence of any express provision

excluding a particular grievance from arbitration, “only the most forceful evidence of a purpose

to exclude the claim from arbitration can prevail.” Id. at 584-85.

         Plaintiff claims the WBO failed to follow the Regulations, and by extension the

Mohammad Ali Boxing Reform Act, by suddenly removing him without notice or explanation

from his junior middleweight rank, which cut off his chance to be a contender for that rank’s title,

and in turn caused damages (Docket No. 28, pp. 7-25). The arbitration clause covers any disputes
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 6

arising from any member’s “right or status that is or could be subject to these Regulations or which

results or could result from or relate to the interpretation or application of these Regulations.”

Docket No. 40-1, ¶ 35(e)(emphasis added). The claims fit neatly within the clause’s reach.

Consequently, factor (4) is met, making the claims arbitrable under the four-factor test laid out

above.

              B. Plaintiff’s Defenses

    1. Forum Selection Clause

         Plaintiff alleges the forum selection clause in Section 35(d) overrides the arbitration clause

in Section 35(e)(Docket Nos. 40, pp. 9-11). The forum selection clause states that “the exclusive

venue for any or all action in which the WBO is made a party, whether it is to enforce, interpret or

declare the application of these Regulations or to appeal from any determination of the WBO,

including, but not limited to a determination of the Complaints and Grievance Committee, may be

maintained only in the Superior Court of the Commonwealth of Puerto Rico, or, if applicable, in

the U.S. District Court for the Commonwealth of Puerto Rico” (Docket No. 40-1, ¶

35(d))(emphasis added).

         On plaintiff’s interpretation, this clause applies when the WBO is a party to a claim

concerning the application and interpretation of the Regulations, whereas the arbitration clause

applies when the WBO is not a party (Docket No. 51, p. 5). And because the WBO is a party in

the present case, then, pursuant to the “clear and unambiguous” terms of Section 35(d), the dispute

can only be heard in this District or Puerto Rico courts (Docket No. 40, pp. 9-11; Docket No. 51,

pp. 2-7). In addition, he states that Regulations are an adhesion contract which the WBO drafted,
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 7

and so considered, any ambiguities between Section 35(d) and Section 35(e) should be resolved in

plaintiff’s favor under Puerto Rico law4

          There is no tension between the two clauses, and both are clear an unambiguous. Section

35(d) governs choice of forum in the event the WBO is made party to a litigation regarding a

dispute not subject to arbitration. Such event could happen if, for example, the member’s claims

are in no way related to the Regulations, or if related, the WBO voluntarily or implicitly foregoes

arbitration proceedings. But that is not the case here. Moreover, nothing in the text of Section

35(e) limits its application to claims in which the WBO is not a party, for the clause applies to

“[a]ll WBO participants,” a term which includes “all WBO Officials” and “any and all person or

company who participates in any WBO activity.” See, Docket No. 40-1, ¶¶ 35(e) and (g). And

even if, assuming for sake of argument, there is some ambiguity favorable to plaintiff, the strong

federal policy in favor of arbitration would nonetheless trump the Puerto Rico law tenet that

ambiguities in adhesion contracts are to be resolved in favor of the non-drafter. See, Dialysis

Access Ctr., LLC, 638 F.3d at 382 & n. 14 (rejecting ambiguity argument based on Puerto Rico

law to hold that the strong federal policy in favor of arbitration overrode it). Therefore, the forum-

selection clause does not override the arbitration clause.

     2. Waiver

          Plaintiff claims the WBO implicitly waived the right to invoke the arbitration clause

(Docket No. 40, pp. 11-23). In assessing whether the right to arbitrate has been waived, courts

consider whether: (1) the parties participated in a lawsuit or took other action inconsistent with

arbitration; (2) the litigation machinery has been substantially invoked and the parties are well into


4
  P.R. Laws Ann. tit. 31, § 3478, states that “[t]he interpretation of obscure stipulations of a contract must not favor the party
occasioning the obscurity.”
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 8

preparation of a lawsuit by the time an intention to arbitrate is communicated; (3) there has been a

long delay and trial is near; (4) the party seeking to compel arbitration has invoked the jurisdiction

of the court by filing a counterclaim; (5) discovery not available in arbitration has occurred; and

(6) the party asserting waiver has suffered prejudice. See, FPE Foundation, 801 F.3d at 29 (listing

factors).

         In this light, plaintiff posits the WBO waived the right to arbitrate because it has actively

engaged in litigation, having invoked the jurisdiction of the District Court of New Mexico by

removing the case from the New Mexico state court and then moving to dismiss and transfer,

instead of seeking arbitration then and there (Docket No. 40, pp. 16-23; Docket No. 51, pp. 8-10).

He asserts there was significant delay in moving to compel arbitration; he had already served

written discovery, unavailable in arbitration proceedings, on the WBO by the time the motion to

compel was filed; and he would be prejudiced, for he has “invested a substantial amount of time

and money prosecuting this case.” Id.

         First, as of the date the motion to compel was filed, the WBO had only filed a notice of

removal, a motion to dismiss for improper venue, and a motion for transfer of venue in compliance

with court orders (Docket Nos. 1, 4, 11). These motions raised issues related to jurisdiction and

venue, without reaching the merits of the complaint. Id. A party does not waive its right to

arbitrate by filing a motion to dismiss or to transfer venue. See, Sharif v. Wellness Int’l Network,

Ltd., 376 F.3d 720, 726-27 (7th Cir. 2004)(so holding). Besides, that the WBO filed these motions

and received an interrogatory from plaintiff at the time it moved to compel is insufficient to

configure waiver. See, Williams v. Cigna Fin. Advisors, Inc., 56 F.3d 656, 661-62 (5th Cir. 1995)

(removal to federal court, filing of motions to dismiss and to stay discovery, as well as answer to

complaint with a compulsory counterclaim, and exchanging Fed. R. Civ. P. 26 disclosures, does
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 9

not substantially invoke the judicial process and waive right to invoke arbitration); J & S Const.

Co. v. Travelers Indem. Co., 520 F.2d 809, 809-10 (1st Cir. 1975)(no waiver where defendant

answered claim, interrogatories, permitted depositions, and sought arbitration 13 months after the

suit was filed); FPE Foundation, 801 F. 3d at 31 (noting absence of waiver where defendant filed

a motion to dismiss and a single request for production). Compare with, Joca-Roca Real Estate,

LLC v. Brennan, 772 F. 3d 945, 948 (1st Cir. 2014)(finding waiver where the plaintiff commenced

a civil action, vigorously prosecuted it, and then, after many months of active litigation, tried to

pursue an arbitral remedy) and Jones Motor Co. v. Teamsters Local Union No. 633, 671 F. 2d 38,

42, 44 (1st Cir. 1982)(waiver found when party seeking arbitration engaged in deposition-taking,

a pre-trial conference, cross-motions for summary judgment, and oral argument).

         Second, although the parties seem to have engaged in some “discovery not available in

arbitration” after the motion to compel was filed, the WBO has not counterclaimed, moved to

dismiss or for summary judgment on the merits, or requested that trial be scheduled to adjudicate

plaintiff’s claims. The WBO moved to compel with its answer as soon as the complaint was

brought to the proper forum, reiterating the request in answering the amended complaint. And by

then, the parties had not conducted any meaningful discovery. So just as in Creative Sols. Grp.,

Inc., the court cannot conclude that the parties were “well into preparation of the case by the time

an intention to arbitrate was communicated,” or that the WBO “had taken other steps inconsistent

with its right to arbitration.” Creative Sols. Grp., Inc., 252 F.3d at 33.

         Third, beyond the absence of conduct strongly suggestive of waiver, plaintiff has not shown

prejudice, an “essential” element for a finding of waiver. See, FPE Foundation, 801 F. 3d at 31

(noting character of prejudice in waiver analysis). Plaintiff’s bare assertion as to having incurred

in substantial costs and expenses in the litigation is not enough for a finding of prejudice. See,
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 10

Benítez-Navarro v. González-Aponte, 660 F. Supp. 2d 185, 195 (D.P.R. 2009)(holding that

unsubstantiated claim of “considerable expenses” is not enough to demonstrate prejudice)(citing

Creative Sols. Grp., Inc., 252 F.3d at 33 (holding that legal expenses incurred by plaintiff is an

unpersuasive ground for waiver)). In all, the court is not persuaded that there was waiver here.

    3. Party/Factfinder

         Plaintiff complains that he will not have a fair opportunity to pursue his claims in

arbitration because the WBO will act as both party and factfinder in arbitration, (Docket Nos. 40,

pp. 24-29; 51, pp. 10-13). The “WBO Appeal Regulations,” which govern WBO arbitrations, do

not seem unfair in any material sense. The Grievance Committee that will hear plaintiff’s claims

is comprised of three members chosen by the President of the WBO and confirmed by the

Executive Committee. See, Docket No. 40-3, p. 1)(so explaining). But they cannot be members

of the Executive Committee. Id.

         The Grievance Committee shall act as fair and independent arbitrator and conduct

proceedings ex aequo et bono. Id. at pp. 1-2. Plaintiff shall be afforded notice, a hearing and the

right to submit evidence. Id. The Committee’s decisions shall be final, but judicially reviewable

in this District or Puerto Rico courts. Id. at p. 3. Consequently, the proceedings meet the essential

requirements of fairness. See, Ramírez-De-Arellano v. Am. Airlines, 133 F.3d 89, 91 (1st Cir.

1997)(identifying requirements).

    4. Statutory Right

         Plaintiff maintains that he has the statutory right to sue in state or federal court for

violations to the Muhammed Ali Boxing Reform Act, 15 U.S.C § 6309(d), and that the Grievance

Committee lacks jurisdiction to hear claims under the statute because it “only has jurisdiction to

entertain claims pertaining to its own regulations.” (Docket No. 40, pp. 13-14). However,
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 11

contractually required arbitration satisfies the statutory prescription of civil liability in court. See,

CompuCredit Corp. v. Greenwood, 565 U.S. 95, 101 (2012)(so recognizing). On this formulation,

by agreeing to arbitrate a statutory claim a party does not forgo the substantive rights afforded by

the statute, as it only submits to their resolution in an arbitral, rather than a judicial, forum. See,

Mitsubishi Motors v. Soler Chrysler-Plymouth, 473 U.S. 614, 628 (1985) (so holding). So long

as the prospective litigant effectively may vindicate its statutory cause of action in the arbitral

forum, “the statute will continue to serve both its remedial and deterrent function.” Id. at 637;

CompuCredit Corp., 565 U.S. at 101 (noting that “contractually required arbitration of claims

satisfies the statutory prescription of civil liability in court”).

         Similarly, as noted above, insofar as plaintiff alleges that the WBO violated the

Muhammed Ali Boxing Reform Act by breaching its Regulations, the claims under the Act are

also within the scope of the arbitration clause. For that reason, plaintiff will still be in a position

to exercise his rights and submit its claims under the Muhammed Ali Boxing Reform Act if his

claims are sent to arbitration before the Grievance Committee. And because his claims under the

Act are inexorably intertwined to the WBO’s alleged breach of the Regulations, they too are within

the scope of the arbitration clause.

                                               III.   CONCLUSION

         Given that the issues raised in the complaint are arbitrable, the parties must submit them to

arbitration. Any doubts concerning the scope of arbitrable issues should be resolved in favor or

arbitration, whether the problem at hand is the construction of the contract language itself or an

allegation of waiver, delay, or a like defense to arbitrability. See, Moses H. Cone v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (24-25)(1983)(stating standard).             Therefore, dismissal is

appropriate to channel the issues to the appropriate forum. See, Bercovitch, 133 F.3d at 156 n. 21
Trout v. Organización Mundial de Boxeo, Inc.
Civil No. 17-1953 (PAD)
Opinion and Order
Page 12

(so acknowledging). This conclusion does not preclude ultimate judicial review or enforcement

of the arbitration award should the affected party consider it necessary. In consequence, the motion

at Docket No. 38 is GRANTED. Judgment shall be entered accordingly.

         SO ORDERED.

         In San Juan, Puerto Rico, this 30th day of September, 2018.

                                                     s/Pedro A. Delgado-Hernández
                                                     PEDRO A. DELGADO-HERNÁNDEZ
                                                     United States District Judge
